11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Keith Dewayne Martin,                        * From the 35th District
                                               Court of Brown County,
                                               Trial Court No. CR21869.

Vs. No. 11-13-00273-CR                       * October 31, 2013

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.